                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CARL UEDING-NICKEL,                      )
                                         )
                   Petitioner,           )                  8:19CV78
                                         )
             v.                          )
                                         )
SCOTT FRAKES,                            )                   ORDER
                                         )
                   Respondent.           )
                                         )


      IT IS ORDERED that Respondent’s Motion for Extension of Time (First
Request) (filing no. 6) is granted. Respondent’s Answer and Brief shall be filed on or
before June 7, 2019.

      DATED this 9th day of May, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge
